                 Case 4:19-cv-04569-DMR Document 17 Filed 10/16/19 Page 1 of 4



 1   JENNIFER LLOYD KELLY (CSB NO. 193416)
     jennifer@tyzlaw.com
 2   RYAN TYZ (CSB NO. 234895)
     rtyz@tyzlaw.com
 3   CIARA N. MCHALE (CSB NO. 293308)
     ciara@tyzlaw.com
 4   SEAN K. APPLE (CSB NO. 305692)
     sapple@tyzlaw.com
 5   TYZ LAW GROUP PC
     4 Embarcadero Center, 14th Floor
 6   San Francisco, CA 94111
     Telephone: 415.849.3578
 7
     Attorneys for Plaintiff
 8   GOOD JOB GAMES BILISM YAZILIM VE
     PAZARLAMA A.S.
 9

10                                 UNITED STATES DISTRICT COURT

11                                NORTHERN DISTRICT OF CALIFORNIA

12

13
     GOOD JOB GAMES BILISM YAZILIM VE
14   PAZARLAMA A.S. d/b/a GOOD JOB                     Case No: 3:19-cv-04569-DMR
     GAMES, a Turkish Corporation
15
                     Plaintiff,
16                                                     PLAINTIFF’S ADMINISTRATIVE
            v.                                         MOTION AND ORDER (AS
17                                                     MODIFIED) TO RESCHEDULE
     LAB CAVE APPS S.L., a Spanish                     INITIAL CASE MANAGEMENT
18   Corporation, LAB CAVE GAMES SPAIN                 CONFERENCE AND CASE
     S.L., a Spanish Corporation, and FIBONAD,         DEADLINES
19   S.L., a Spanish Corporation,
20                   Defendants.

21

22          Pursuant to Civil Local Rules 6-1 and 6-3 , Plaintiff Good Job Games Bilism Yazilim Ve
23   Pazarlama A.S. d/b/a Good Job Games, by and through its counsel, hereby moves for a
                                                                                             2020
24   continuance of the Initial Case Management Conference to a date on or after January 15, 2019 at
25   1:30 pm and a continuance of at least 60 days for all other deadlines set forth in the Court’s
26   Order Setting Initial Case Management Conference and ADR Deadlines (Dkt. 8). Good cause
27   exists for Plaintiff’s motion as follows:
28

     MOTION AND ORDER
     TO RESCHEDULE INITIAL CMC AND DEADLINES     -1-                  CASE NO. 4:19-cv-04569-DMR
                  Case 4:19-cv-04569-DMR Document 17 Filed 10/16/19 Page 2 of 4



 1           1.       Plaintiff filed its complaint on August 6, 2019. Dkt. 1. Counsel for Plaintiff

 2   subsequently provided notice of filing of the complaint by email to Jesus Martinez, Chief

 3   Executive Officer of the Lab Cave by Fibonad. Declaration of Ciara N. McHale (“McHale

 4   Dec.”) ¶ 2. 1 Counsel for Plaintiff and Mr. Martinez exchanged communications regarding filing

 5   of the case, potential resolution of the parties’ dispute, and, failing a resolution, service of the

 6   complaint and summons. Id.

 7           2.       On or about August 27, 2019, counsel for Plaintiff received by email a letter from

 8   counsel for Defendants, Tamara Fraizer of the Palo Alto office of Squire Patton Boggs. Id.¶ 3.

 9   Counsel for Plaintiff subsequently communicated with Ms. Fraizer on multiple occasions, by

10   email and telephone, regarding the status of the case, potential resolution of the dispute, and

11   service of process. Id.

12           3.       While communications with counsel for Defendants have been ongoing, Plaintiff

13   has undertaken efforts to effect service on Defendants. First, Plaintiff made a service attempt on

14   Defendant Fibonad S.L. at the address listed on its website for its Los Angeles office. McHale

15   Dec. ¶ 4. When that attempt was unsuccessful, Plaintiff mailed to that address Notice of a

16   Lawsuit and Request to Waive Service and accompanying documents for the Defendants. Id. ¶

17   5. Through the attempts to serve Defendants at the Los Angeles address, counsel for Plaintiff

18   learned that the address listed on Fibonad’s website is a co-working space at which none of the

19   Defendants have a presence. Id. ¶ 6. Ms. Fraizer later confirmed this fact on a call with counsel

20   for Plaintiff. Id.

21           4.       Most recently, Plaintiff’s counsel asked Ms. Fraizer to accept service on behalf of

22   the Defendants. Id. ¶ 7. Ms. Fraizer did not agree to accept service of process on behalf of

23   Defendants. Id.

24           5.       After exhausting the options described above, and because Defendants appear to

25   be primarily in Spain, Plaintiff has now undertaken service of process in compliance with the

26

27
     1
      It is Plaintiff’s understanding that Defendant Fibonad S.L. is the parent company of Defendants
28   Lab Cave Apps S.L. and Lab Cave Games Spain S.L. Id.

     MOTION AND ORDER
     TO RESCHEDULE INITIAL CMC AND DEADLINES      -2-                    CASE NO. 3:19-cv-04569-DMR
                 Case 4:19-cv-04569-DMR Document 17 Filed 10/16/19 Page 3 of 4



 1   Hague Convention on the Service Abroad of Judicial and Extrajudicial Documents in Civil or

 2   Commercial Matters (“the Hague Convention”). Plaintiff completed translation of the

 3   documents to be served and sent them to the Spanish central authority for service on October 9,

 4   2019. McHale Dec. ¶ 8.

 5          6.       Plaintiff has not yet received any information regarding status of service through

 6   the Spanish central authority. Id. ¶ 9. It is Plaintiff’s understanding that service through the

 7   Hague Convention can take up to several months to complete.

 8          7.       The Initial Case Management Conference is currently set for November 6, 2019 at

 9   1:30 pm, with related deadlines and ADR deadlines approaching on October 16, 2019 and

10   October 30, 2019. Dkt. 8. Plaintiff seeks to continue all deadlines in the case until after service

11   has been completed in the interests of efficiency and conservation of judicial resources.

12          8.       This is Plaintiff’s first request for a continuance of the Initial Case Management

13   Conference and related deadlines.

14          9.   Plaintiff therefore respectfully requests a continuance of the Initial Case
                                                              2020
15   Management Conference to a date on or after January 15, 2019 at 1:30 pm and a continuance of

16   at least 60 days for all other deadlines set forth in the Court’s Order Setting Initial Case

17   Management Conference and ADR Deadlines (Dkt. 8), including the deadlines to meet and

18   confer, file ADR Certifications, complete initial disclosures, and file a Case Management

19   Statement.

20   Dated: October 15, 2019                            Respectfully submitted,

21                                                      /s/ Ciara N. McHale
                                                        Ciara N. McHale
22
                                                        Attorneys for Plaintiff
23                                                      GOOD JOB GAMES BILISM YAZILIM VE
                                                        PAZARLAMA A.S.
24

25   ///

26   ///

27   ///

28   ///

     MOTION AND ORDER
     TO RESCHEDULE INITIAL CMC AND DEADLINES      -3-                  CASE NO. 4:19-cv-04569-DMR
              Case 4:19-cv-04569-DMR Document 17 Filed 10/16/19 Page 4 of 4



 1                                             ORDER
                                                                     S DISTRICT
                                                                  ATE           C
                                                                 T
 2   IT IS SO ORDERED AS MODIFIED.




                                                                                       O
                                                            S




                                                                                        U
                                                           ED




                                                                                         RT
                                                                              ERED
                                                                        O ORD D




                                                       UNIT
 3                   16 2019
     Dated: October ___,                                        IT IS S    DIF E
                                                                              I
                                                                   AS MO




                                                                                               R NIA
 4                                                                                M. Ryu




                                                       NO
                                                     United States  onna
                                                             Judge DMagistrate Judge




                                                                                               FO
                                                        RT
 5




                                                                                           LI
                                                                ER




                                                           H




                                                                                       A
                                                                     N                     C
                                                                                       F
                                                                         D IS T IC T O
 6                                                                             R

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

     MOTION AND ORDER
     TO RESCHEDULE INITIAL CMC AND DEADLINES   -4-                           CASE NO. 4:19-cv-04569-DMR
